DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because it has two periods.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0349701 (herein Sulllivan).
As to claims 1, 2, 5, 6, 8, 11, 12, 16 and 20, Sullivan discloses a copolymer and a method of forming a copolymer comprising reacting a 1,1-disubstituted alkene (e.g. a methylene malonate) at temperatures of 20 to 160 oC (thus heating).  See abstract, paragraph 2, 46 and examples.  The method involves reacting a polymer (e.g. polyethylene glycol, which reads on the claimed polyglycol and condensation polymer) that is a compound with a nucleophile group (hydroxyl).  See scheme in paragraph 44 and 48, paragraph 7 disclosing additional polymers (polyesters, polyamides, etc.) to be reacted with the alkene and examples.  The alkene is polymerized during or after the grafting.  See paragraphs 7, 30 and 52.  Thus, a copolymer with a polymerized alkene segment (thus  homopolymer segment) and a segment of polyglycol (polyethylene glycol).  Also see figures on pages 9 and 10.
As to claims 3 and 17, the alkylene compound may be a monofunctional (paragraph 29) 1,1-disubstituted alkene and a multifunctional alkene (paragraph 36).
As to claim 7, the polymer may comprise a quaternary ammonium compound (reading on ionomer).  See paragraphs 7 and 40.
As to claims 14-15 and 19, the limitation wherein the polymer is a recycled polymer is a product by process limitation.  A recycled polymer would not be distinguishable from nonrecycled polymer and thus the limitation is given little patentable weight.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 4, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0349701 (herein Sulllivan).
The discussion with respect to Sullivan set-forth above is incorporated herein by reference.
As to claims 4 and 18, the multifunctional alkene is present in 3.6 wt% or more.  See paragraph 37.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claims 14-15 and 19, the limitation wherein the polymer is a recycled polymer is a product by process limitation.  A recycled polymer would not be distinguishable from nonrecycled polymer and thus the limitation is given little patentable weight.   Further, it would have been obvious to have utilized either recycled or nonrecycled polymers because there are only two finite possibilities for the polymer to be, Sullivan does not teach away from either option, and there would be a reasonable expectation of success given that Sullivan teaches that the polymer is suitable.


Claim(s) 1-3, 6, 7, 10-11, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0096907 (herein Stevenson) in view of US 2015/0073110 (herein Malofsky)
As to claims 1-2, 6, 7, 11 and 16, Stevenson discloses a copolymer and a method of forming a copolymer comprising polymerizing a 1,1-disubstituted alkene (e.g. a methylene malonate) at temperatures of 80 oC or less (thus heating).  See abstract, paragraph 61 and examples.  The method involves reacting an initiator/activator that is a compound with a nucleophile group of US 2015/0073110 (paragraph 51-52).  
Malofsky specifically mentions that initiators/activators for methylene malonates are salts of polyacrylic acid copolymers (also known in the art as ionomers that includes a carboxylate).  See paragraph 33.  Since the initiator is a copolymer with a nueclophilic group, which initializes the polymerization of the 1,1-disubstituted alkene to homopolymerize the alkene, the resulting polymer product would have a segment of acrylic acid and a segment of polymerized 1,1-disubstituted alkene, thus reading on the claimed invention.  
It would have been obvious at the time the invention was filed to have modified the method of Stevenson with the specific initiator of an ionomer (salt of a polyacrylic acid copolymer) as taught by Malofsky because Stevenson points to Malofsky specifically and incorporates the reference as example initiators.  See paragraphs 51-52.
As to claims 3 and 17, Stevenson teaches monofunctional and multifunctional 1,1-disubstituted alkenes.  See paragraph 28.  
As to claim 10, paragraph 33 of Malofsky teaches that combinations with zinc acetate (zinc carboxylate) are suitable.  Therefore, it would have been obvious at the time the invention was filed to have modified the method of Stevenson with the specific initiator of an ionomer (salt of a polyacrylic acid copolymer) including zinc carboxylate as taught by Malofsky because Stevenson points to Malofsky specifically and incorporates the reference as example initiators.  See paragraphs 51-52.
As to claims 14-15, the limitation wherein the polymer is a recycled polymer is a product by process limitation.  A recycled polymer would not be distinguishable from nonrecycled polymer and thus the limitation is given little patentable weight.  

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764